                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  WESTERN DIVISION

CARLOS RAMONE REECE                                                                     PLAINTIFF
ADC #110048

v.                           No. 4:19-cv-00614-JM-JTR

NORWOOD, Sheriff, Ouachita County; and
CHRISTOPHER WILLIAMS, Deputy,
Ouachita County Sheriff’s Office                                           DEFENDANTS


                                              ORDER

       Plaintiff Carlos Ramone Reece has filed this pro se 42 U.S.C. § 1983 action alleging that

Defendants violated his rights at the Ouachita County Sheriff’s Office.

       The federal venue statute provides that, in a case that is not based on diversity jurisdiction,

venue is proper in the judicial district where “any defendant resides” or “a substantial part of the

events or omissions giving rise to the claim occurred.” 28 U.S.C. § 1391(b). In this case, venue

would be proper in the Western District of Arkansas, where both Defendants are located and the

events giving rise to this action allegedly occurred. The Court concludes that the interests of justice

are best served by transferring this case to that District. See 28 U.S.C. § 1406(a).

       The Clerk of the Court is directed to IMMEDIATELY TRANSFER this case to the United

States District Court for the Western District of Arkansas.

       IT IS SO ORDERED this 9th day of September, 2019.



                                                         __________________________________
                                                           UNITED STATES DISTRICT JUDGE
